Title: From Thomas Jefferson to Arthur St. Clair, 10 November 1792
From: Jefferson, Thomas
To: St. Clair, Arthur



Sir
Philadelphia November 10th. 1792.

The present Situation of the Territory North West of the Ohio, requiring the presence of those to whom the Administration of its Affairs is confided, I am charged by the President to bring this circumstance to your notice, not doubting but that the public exigencies of your Office will over-weigh in your mind any personal inconveniencies which might attend your repairing to that Country. I have the honor to be, with sentiments of great and sincere esteem and respect, Sir, Your most obedient and Most humble servant
